10001 Park Run Drive
Las Vegas, Nevada 89145
(702) 382-0711 FAX: (702} 382-5816

MARQUIS AURBACH COFFING

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Qlase 3:21-cv-00268-MMD-WGC Document 37

Marquis Aurbach Coffing
Nick D. Crosby, Esq.
Nevada Bar No. 8996
10001 Park Run Drive
Las Vegas, Nevada 89145
Telephone: (702) 382-0711
Facsimile: (702) 382-5816
ncrosby@maclaw.com
Attorneys for Defendant,
Steven Wolfson

Filed 07/08/21 Page 1 of 7

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

ROGER PALMER; CHAD MOXLEY;
and, FIREARMS POLICY COALITION,
INC.,

Plaintiffs,
VS.

STEPHEN SISOLAK, Governor of Nevada;
AARON FORD, Attorney General of
Nevada; GEORGE TOGLIATTI, Director of
the Nevada Department of Public Safety;
MINDY MCKAY, Administrator of the
Records, Communications and Compliance
Division of the Nevada Department of Public
Safety; JOSEPH LOMBARDO, Sheriff of
Clark County, Nevada; STEVEN
WOLFSON, District Attorney of Clark
County, Nevada; DANIEL COVERLEY,
Sheriff of Douglas County, Nevada; and
MARK JACKSON, District Attorney of
Douglas County, Nevada,

Defendants.

 

 

 

DEFENDANT STEVEN WOLFSON’S ANSWER TO PLAINTIFFS’ COMPLAINT
Defendant Steven Wolfson, District Attorney for Clark County, Nevada (“Wolfson”), by

and through his attorreys of record, Nick D. Crosby, Esq., with the law firm of Marquis Aurbach

Case Number: 3:21-cv-00268-MMD-WGC

Coffing, hereby answer Plaintiffs’ Complaint (ECF No. 1) as follows:

///
///
///

Page 1 of 7

MAC:15090-011 4403034_1 7/8/2021 1:31 PM

 
10001 Park Run Drive
Las Vegas, Nevada 89145
(702) 382-0711 FAX: (702) 382-5816

MARQUIS AURBACH COFFING

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

(ase 3:21-cv-00268-MMD-WGC Document 37 Filed 07/08/21 Page 2 of 7

1. In answering Paragraphs 14, 20, 21, 22, 23, 28, 54, 55, 56, 60, 61, 65, 67, 69 and
71 of Plaintiffs’ Complaint, Defendant Wolfson admits the allegations contained therein.

2. In answering Paragraphs 4(a)-(d), 89, 108, 122, 142 and 160 of Plaintiffs’
Complaint, Defendant Wolfson denies the allegations contained therein.

3. In answering Paragraphs 7, 16, 17, 18, 19, 42, 47, 48, 49, 50, 52, 64, 75-84, 86,
87, 88, 91-107, 110-121, 126, 130, 144, 146, 147, 148, 151, 158 and 159 of Plaintiffs’
Complaint, Defendant Wolfson is without sufficient knowledge or information to form an
opinion as to the truth of the allegations and, therefore, denies the same.

4, In answering Paragraphs 1, 3, 5, 8, 9, 11, 29, 30, 31, 32, 33, 34, 35, 38, 39, 40, 53,
57, 58, 59, 63, 66, 68, 70, 85, 124, 127, 128, 129, 131, 132, 133, 134, 135, 136, 137, 141, 149,
152, 153, 154, 155, 156 and 157 of Plaintiffs’ Complain, the allegations seek a legal conclusion,
rather than an admission or denial of facts.

5. In answering Paragraphs 4(e), 10, 12, 13, 36, 37, 41, 43, 44, 45, 46, 51, 72, 125,
138, 139, 140 and 145 of Plaintiffs’ Complaint, the allegations seek a legal conclusion, do not
allege any facts and/or Defendant Wolfson is without sufficient knowledge or information to
form an opinion as to the truth of the allegations and, therefore, denies the same.

6. In answering Paragraphs 74, 90, 109, 123 and 143 of Plaintiffs’ Complaint,
Defendant Wolfson repeats and realleges each and every response thereto.

7. In answering Paragraph 2 of Plaintiffs’ Complaint, Defendant Wolfson admits —
Governor Sisolak signed AB 286, but the remaining allegations calls for a legal conclusion rather
than an admission or denial of fact.

8. In answering Paragraph 6 of Plaintiffs’ Complaint, Defendant Wolfson admits
some provisions of AB 286 took effect immediately, while others do not become effective until
January 1, 2022, but is without sufficient information or knowledge to form an opinion as to the
truth of the remaining allegations and, therefore, denies the same.

9. In answering Paragraph 15 of Plaintiffs’ Complaint, Defendant Wolfson denies

Plaintiffs’ constitutional rights were violated, but admits the remaining allegations.

Page 2 of 7
MAC:15090-011 4403034_1 7/8/2021 1:31 PM

 

 
Las Vegas, Nevada 89145
(702) 382-0711 FAX: (702) 382-5816

MARQUIS AURBACH COFFING
10001 Park Run Drive

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:21-cv-00268-MMD-WGC Document 37 Filed 07/08/21 Page 3 of 7

10. In answering Paragraph 24 of Plaintiffs’ Complaint, Defendant Wolfson admits
the allegations contained in the first two sentences of Paragraph 24, but it without sufficient
knowledge or information to form an opinion as to the truth of the remaining allegations and,
therefore, denies the same.

11. In answering Paragraph 25 of Plaintiffs’ Complaint, Defendant Wolfson admits
the allegations contained in the first two sentences of Paragraph 25, but it without sufficient
knowledge or information to form an opinion as to the truth of the remaining allegations and,
therefore, denies the same.

12. In answering Paragraph 26 of Plaintiffs’ Complaint, Defendant Wolfson admits
the allegations contained in the first two sentences of Paragraph 26, but it without sufficient
knowledge or information to form an opinion as to the truth of the remaining allegations and,
therefore, denies the same.

13, In answering Paragraph 27 of Plaintiffs’ Complaint, Defendant Wolfson admits
the allegations contained in the first two sentences of Paragraph 27, but it without sufficient
knowledge or information to form an opinion as to the truth of the remaining allegations and,
therefore, denies the same.

14. In answering Paragraph 62 of Plaintiffs’ Complaint, Defendant Wolfson admits

the allegations contained in the first and last sentence of Paragraph 62, but the remaining

 

allegations seek a legal conclusion rather than an admission or denial of fact.

15. In answering Paragraph 73 of Plaintiffs’ Complaint, Defendant Wolfson admits
the allegations contained therein, with the exception of the allegations in the last sentence which
seek a legal conclusion rather than an admission or denial of fact.

16. In answering Paragraph 150 of Plaintiffs’ Complaint, Defendant Wolfson admits
the allegations contained in the first sentence, but is without sufficient information or knowledge
to form an opinion as to the truth of the remaining allegations and, therefore, denies the same.

17. As to any remaining allegations not specifically responded to, Defendant Wolfson

denies the same.

///

Page 3 of 7
MAC:15090-011 4403034_1 7/8/2021 1:31 PM

 

 
10001 Park Run Drive
Las Vegas, Nevada 89145
(702) 382-0711 FAX: (702) 382-5816

MARQUIS AURBACH COFFING

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

pase 3:21-cv-00268-MMD-WGC Document 37 Filed 07/08/21 Page 4 of 7

 

AFFIRMATIVE DEFENSES
1. Plaintiffs failed to state a claim upon which relief can be granted.
2. There is no actual, judiciable controversy as it relates to this answering
Defendant.
3. Plaintiffs lack standing.
4, Plaintiffs” claims are barred by the Tenth Amendment to the U.S. Constitution.
5. Plaintiffs are unable to meet the legal requirements for the entry of declaratory

and injunctive relief and therefore the Complaint should be dismissed.

6. This Answering Defendant is entitled to qualified and/or prosecutorial immunity.

7. This Answering Defendant did not personally participate in the alleged
unconstitutional actions.

8. Pursuant to NRCP 11, as amended, all possible affirmative defenses may not have |
been alleged herein, in so far as sufficient facts were not available after a reasonable inquiry
upon the filing of Defendant Wolfson’s Answer to Plaintiffs’ Complaint; therefore, Defendant
Wolfson reserves the right to amend his answer to allege additional affirmative defenses if
subsequent investigations so warrant.

///
///
///
///
///
///
///
///
///
///
///

///

Page 4 of 7
MAC:15090-011 4403034_I 7/8/2021 1:31 PM

 
Las Vegas, Nevada 89145
(702) 382-0711 FAX: (702) 382-5816

MARQUIS AURBACH COFFING
10001 Park Run Drive

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:21-cv-00268-MMD-WGC Document 37 Filed 07/08/21 Page 5 of 7

PRAYER FOR RELIEF
WHEREFORE, Defendant Wolfson prays for judgment against Plaintiffs as follows:
1. That Plaintiffs take nothing by way of their Complaint and that the same be
dismissed with prejudice;
2. For an award of reasonable attorney fees and costs of suit; and
3. For any further relief as the Court deems to be just and proper.

Dated this 8th day of July, 2021.

MARQUIS AURBACH COFFING

By:___/s/ Nick D. Crosby, Esq.
Nick D. Crosby, Esq.
Nevada Bar No. 8996
10001 Park Run Drive
Las Vegas, Nevada 89145
Attorneys for Defendant,
Steven Wolfson

Page 5 of 7
MAC:15090-011 4403034_1 7/8/2021 1:31 PM ~

 

 
Las Vegas, Nevada 89145
(702) 382-0711 FAX: (702) 382-5816

MARQUIS AURBACH COFFING
10001 Park Run Drive

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:21-cv-00268-MMD-WGC Document 37 Filed 07/08/21 Page 6 of 7

CERTIFICATE OF SERVICE

I hereby certify that I electronically filed the foregoing DEFENDANT STEVEN
WOLFSON’S ANSWER TO PLAINTIFFS’ COMPLAINT with the Clerk of the Court for
the United States District Court by using the court’s CM/ECF system on the BS aay of July,
2021.

x] I further certify that all participants in the case are registered CM/ECF users and
that service will be accomplished by the CM/ECF system.

L] I further certify that some of the participants in the case are not registered
CM/ECF users. I have mailed the foregoing document by First-Class Mail, postage prepaid, or
have dispatched it to a third-party commercial carrier for delivery within 3 calendar days to the
following non-CM/ECF participants:

David C. O’Mara
The O’Mara Law Firm, P.C.
311 East Liberty Street
Reno, NV 89501
david@omaralaw.net
Raymond M. Diguiseppe, Esq. (pro hac vice)
The Diguiseppe Law Firm, P.C.

4320 Southport-Supply Road, Suite 300
Southport, NC 28461

law.rmd@gmail.com
Adam Kraut, Esq. (pro hac vice)
William Sack, Esq. (pro hac vice)
Firearms Policy Coalition
1215 K Street, 17" Floor

Sacramento, CA 95814
akraut(@fpclaw.org

wsack@fpclaw.org
Attorneys for Plaintiffs

///
///
///
///
//1

Page 6 of 7
MAC:15090-011 4403034_1 7/8/2021 1:31 PM

 
10001 Park Run Drive
Las Vegas, Nevada 89145
(702) 382-0711 FAX: (702) 382-5816

MARQUIS AURBACH COFFING

10
11
12
13
14
15
16

18
19
20
21
22
23
24
25
26
27
28

Steve Shevorski, Esq
Jeffrey M. Conner, Esq.
Kiel B. Ireland, Esq.

Las Vegas, NV 89101

sshevorski@ag.nv.gov
jcommer@ag.nv.gov
kireland@ag.nv.gov

Attorneys for State Defendants,

Zachary J. Wadle. Esq.

1038 Buckeye Road
P.O. Box 218
Minden, NV 89423

a

Page 7 of 7

 

Stephen Sisolak, Aaron D. Ford,
George Togliatti, and Mindy McKay

(Case 3:21-cv-00268-MMD-WGC Document 37 Filed 07/08/21 Page 7 of 7

Nevada Office of Attorney General
555 E. Washington Ave., Suite 3900

Douglas County District Attorney’s Office

Attorneys for Douglas County Defendants,
Daniel Coverley, Sheriff of Douglas County;
Mark Jackson, District Attorney of Douglas County

©
SRV AI. 2 {7
An emplofke of Marquis Adwb&ch Coffing

MAC: 15090-011 4403034 _1 7/8/2021 1:31 PM

 
